Citation Nr: 1604059	
Decision Date: 02/04/16    Archive Date: 02/11/16

DOCKET NO.  13-32 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for residuals of stroke with numbness in left hand, foot, and face. 

2.  Entitlement to service connection for residuals of stroke.


REPRESENTATION

Veteran represented by:	Penelope E. Gronbeck, Esquire


ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1968 to January 1971.
	
This case is before the Board of Veterans' Appeals (Board) on appeal from rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

Records in the Virtual VA paperless claims processing system and Veterans Benefits Management System have been reviewed.

In October 2015, the Veteran withdrew his prior request for a Board hearing.  

The Board notes that the issue of entitlement to an increased disability rating for PTSD has been resolved in full.  See June 2015 rating decision (granting a 100 percent evaluation for PTSD for the entire appeal period).  

The issue of entitlement to service connection for residuals of strokes is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an April 1990 rating decision, the RO denied the claim for service connection for residuals of stroke, based on the determination that this disability was not shown in service and that there was no evidence to establish that such disability continued since service.   

2.  The Veteran did not submit a notice of disagreement for the April 1990 rating decision, and there was no evidence or information received within one year of its issuance that was new and material to the claim for service connection for residuals of stroke.

3.  In a December 1992 rating decision, the RO implicitly reopened the previously denied claim for service connection for residuals of stroke, included tingling of the arms and legs in the claim, and denied the claim on the merits based on the determination that this disability was not shown in service or within the presumptive period after service.

4.  The Veteran did not submit a notice of disagreement for the December 1992 rating decision, and there was no evidence or information received within one year of its issuance that was new and material to the claim for service connection for residuals of stroke.

5.  In a March 1994 rating decision, the RO inferred an application to reopen the previously denied claim for service connection for residuals of stroke, implicitly reopened the previously denied claim, and denied the claim on the merits based on the determination that this disability was not presumed to be associated with herbicide exposure.

6.  The Veteran did not submit a notice of disagreement for the March 1994 rating decision, and there was no evidence or information received within one year of its issuance that was new and material to the claim for service connection for residuals of stroke.

7.  In an October 2007 rating decision, the RO determined that new and material evidence had not been submitted to reopen the previously denied claim for service connection for residuals of stroke.

8.  The Veteran did not submit a notice of disagreement for the October 2007 rating decision, and there was no evidence or information received within one year of its issuance that was new and material to the claim for service connection for residuals of stroke.

9.  The additional evidence received since the October 2007 rating decision was not previously considered in that decision and raises a reasonable possibility of substantiating the claim for service connection for residuals of stroke.
CONCLUSIONS OF LAW

1.  The April 1990 rating decision, which denied entitlement to service connection for residuals of stroke, is final.  38 U.S.C. § 4005(c) (1988); 38 C.F.R. §§ 3.104, 19.129, 19.192 (1989).

2.  The December 1992 rating decision, which denied entitlement to service connection for residuals of stroke, is final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1992).

3.  The March 1994 rating decision, which denied entitlement to service connection for residuals of stroke, is final.  38 U.S.C.A. § 7105(c) (West 1991); 38. C.F.R. §§ 3.104, 20.302, 20.1103 (1993).

4.  The October 2007 rating decision, which denied reopening of the previously denied claim for service connection for residuals of stroke, is final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2007).

5.  The additional evidence received since the October 2007 rating decision is new and material to the claim for service connection for residuals of stroke, and the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Because the Board is reopening the previously denied claim for service connection for residuals of stroke, discussion concerning compliance with the duties to notify and assist is not necessary.

Application to Reopen the Claim for Service Connection

If a decision is issued, and not appealed, it becomes final.  A claim may only be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (applying to claims to reopen that are filed after August 29, 2001).  Evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide a medical examination in adjudicating a non-final claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010); see McLendon v. Nicholson, 20 Vet. App. 79 (2006).

If new and material evidence is received within the remainder of the appeal period after a decision, the evidence will be considered as having been received in conjunction with that decision.  38 C.F.R. § 3.156(b).  VA is required to determine whether evidence received during the appeal period is new and material.  Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).  If VA finds that new and material evidence is presented during this period, the decision does not become final.  Id.   

In an April 1990 rating decision, the RO denied the claim for service connection for residuals of stroke, based on the determination that this disability was not shown in service and that there was no evidence to establish that such disability continued since service.  After the Veteran was notified of the adverse decision, the Veteran did not submit a notice of disagreement with the decision.  Moreover, no new and material evidence was submitted within a year of the April 1990 rating decision.  The Board also notes that within a year of the April 1990 rating decision, the Veteran did not identify outstanding relevant records which VA did not attempt to obtain.  Therefore, the April 1990 rating decision became final based on the evidence of record at the time.  38 U.S.C. § 4005(c) (1988); 38 C.F.R. §§ 3.104, 19.129, 19.192 (1989).

In a December 1992 rating decision, the RO implicitly reopened the previously denied claim for service connection for residuals of stroke, included tingling of the arms and legs in the claim, and denied the claim on the merits based on the determination that this disability was not shown in service or within the presumptive period after service.  After the Veteran was notified of the adverse decision, the Veteran did not submit a notice of disagreement with the decision.  Moreover, no new and material evidence was submitted within a year of the December 1992 rating decision.  The Board also notes that within a year of the December 1992 rating decision, the Veteran did not identify outstanding relevant records which VA did not attempt to obtain.  Therefore, the December 1992 rating decision became final based on the evidence of record at the time.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1992).

In a March 1994 rating decision, the RO inferred an application to reopen the previously denied claim for service connection for residuals of stroke, implicitly reopened the previously denied claim, and denied the claim on the merits based on the determination that this disability was not presumed to be associated with herbicide exposure.  After the Veteran was notified of the adverse decision, the Veteran did not submit a notice of disagreement with the decision.  Moreover, no new and material evidence was submitted within a year of the March 1994 rating decision.  The Board also notes that within a year of the March 1994 rating decision, the Veteran did not identify outstanding relevant records which VA did not attempt to obtain.  Therefore, the March 1994 rating decision became final based on the evidence of record at the time.  38 U.S.C.A. § 7105(c) (West 1991); 38. C.F.R. §§ 3.104, 20.302, 20.1103 (1993).

In an October 2007 rating decision, the RO determined that new and material evidence had not been submitted to reopen the previously denied claim for service connection for residuals of stroke.  After the Veteran was notified of the adverse decision, the Veteran did not submit a notice of disagreement with the decision.  Moreover, no new and material evidence was submitted within a year of the October 2007 rating decision.  The Board also notes that within a year of the October 2007 rating decision, the Veteran did not identify outstanding relevant records which VA did not attempt to obtain.  Therefore, the October 2007 rating decision became final based on the evidence of record at the time. 38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2007).

At the time of the October 2007 rating decision, the evidence of record included the Veteran's service treatment records, post-service treatment records, and the Veteran's statements.  The Board notes that the evidence of record at the time of the April 1990 rating decision included a May 1986 private neurological consult by Dr. Jozefowicz, in which it is noted that another neurologist, Dr. McPhedran, diagnosed the Veteran with migraines in August 1982, that Dr. McPhedran opined that the Veteran's strokes may be etiologically related to these migraines, and that Dr. McPhedran noted that the Veteran's migraines were treated in service.  

The additional evidence presented since the October 2007 rating decision includes a September 2011 lay statement from the Veteran's ex-wife, who states that the Veteran "would have very bad headaches which he would just lay down to see if they would relieve but didn't."  The Veteran's ex-wife is competent to attest to her observations of the Veteran history of getting headaches.  See e.g., September 1974 Record of Marriage (showing that they married in November 1972).  The credibility of the Veteran's ex-wife's statement is presumed for the purposes of reopening the claim.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Lay evidence from another person that tends to testify as to a history of recurrent headaches since service and before the Veteran's first stroke is pertinent evidence that was absent at the time of the October 2007 rating decision.  Further, when considered in conjunction with the May 1986 private neurological consult by Dr. Jozefowicz that shows that the Veteran's strokes may be etiologically related to the Veteran's migraines, this lay evidence from the Veteran's ex-wife raises a reasonable possibility of substantiating the claim.  Thus, the Board finds that new and material evidence has been submitted.  The claim for service connection for residuals of stroke is reopened.  

Although the evidence is sufficient to reopen, it is not sufficient to grant the claim.  The Board finds that additional evidentiary development is required.  This is addressed in the remand below.




	(CONTINUED ON NEXT PAGE)
ORDER

Because new and material evidence has been received, the claim of service connection for residuals of stroke is reopened.


REMAND

The Veteran contends that he has residuals of a stroke that are related to service, to include presumed exposure to herbicides in service.  See e.g., July 1992 Veteran statement.  The medical evidence of record at this time shows a history of multiple strokes beginning in 1981.  See e.g., July 1981 VA Hospital Summary.  Given the lay evidence testifying as to a history of headaches, and given the May 1986 private neurological consult by Dr. Jozefowicz, in which it is noted Dr. McPhedran, diagnosed the Veteran with migraines, opined that the Veteran's strokes may be etiologically related to these migraines, and noted that the Veteran's migraines were treated in service, the Veteran should be afforded a VA examination to determine the nature and etiology of residuals of stroke, to include further medical inquiry regarding migraines.  McClendon v. Nicholson, 20 Vet. App. 79, 81 (2006); Delisio v. Shinseki, 25 Vet. App. 45 (2011) (holding that if the record reasonably indicates that the cause of the pending claimed disability is a non-service-connected disease or disability that may be associated with service, the Board may investigate in the first instance whether that causal disease or disability is related to service to determine whether the pending claimed disability may be service-connected on a secondary basis; if the causal disease or disability is determined to be related to service, and then the pending claim reasonably encompasses a claim for entitlement to service connection for that causal disease or disability, and no additional filing would be necessary to initiate a claim for service connection for that causal disease or disability).

Accordingly, the case is REMANDED for the following action:


1. Obtain all outstanding relevant VA treatment records,  to include the following:

a.  VA treatment records from June 2015 to present;

b.  the complete records from the Boston, MA and Togus, ME VA medical facilities from July 1981 to September 1981, and any other relevant outstanding records from these locations. 

c.  the complete records from August 1982 to September 1983 from the Togus, ME VA medical facility.  See e.g., May 1986 private neurological consult by Dr. Jozefowicz (noting an August 1982 consult by Dr. McPhedran and missing records regarding a neurological consultation done by a visiting neurologist from Boston).  

d.  all outstanding records pertaining to the Veteran's treatment with Dr. McPhedran, to include records from August 1982 to December 1986, including from the Boston, MA VAMC.  See e.g., May 1986 private neurological consult by Dr. Jozefowicz (noting that Veteran saw Dr. McPhedran on May 8, 1986); July 1986 VA examination (noting that Veteran was scheduled for complete neurological evaluation).  

All attempts to fulfill this development should be documented in the claims file. 

2. After completing the above development to the extent possible, schedule the Veteran for a VA examination to determine the nature and etiology of residuals of stroke.  Make the claims file available to the examiner for review of the case.  The examiner should review all records associated with the claims file (including Virtual VA and VBMS) and should note that this case review took place.  

a. Address whether the Veteran has or has had migraines during the current appeal period (August 2010 to present).  Attention is also invited to the Veteran's VA treatment records during the current appeal period.  

If so, the examiner is asked to provide an opinion as to whether it is at least as likely as not (probability of 50 percent) that migraines manifested in service or within the first post-service year, or is otherwise etiologically related to service, to include as a result of presumed exposure to herbicides.

b. Indicate the nature and diagnosis(es) of the Veteran's residuals of a stroke, including any numbness in left hand, foot, and face, that the Veteran has during the current appeal period (August 2010 to present).   

c. Provide an opinion as to whether it is at least as likely as not (probability of 50 percent) that the stroke and residuals of stroke manifested in service or within the first post-service year, or is otherwise etiologically related to service, to include as a result of presumed exposure to herbicides.

Attention is invited to the May 1986 private neurological work up by Dr. Jozefowicz (noting an August 1982 neurological consult by Dr. McPhedran); the September 1983 VA psychiatric admission note (Veteran reported that he was hit in the head in service with a pipe and sticks); VA Hospital Summaries in July 1981 and August 1981.

d. If, and only if, the examiner determines that the Veteran has migraines during the current appeal period and that migraines are related to service, and the residuals of stroke are not related to service, then the examiner is asked to provide an opinion as to whether it is at least as likely as not (probability of 50 percent) that residuals of stroke were caused by the migraines. 

If residuals of stroke are not related to service and were not caused by migraines, then provide an opinion as to whether it is at least as likely as not (probability of 50 percent) that residuals of stroke were aggravated (i.e., permanently worsened) beyond the natural progress by the migraines.

If aggravation is found, the examiner should address the following medical issues: 

a. the baseline manifestations of residuals of stroke found prior to aggravation; and 

b.  the increased manifestations which, in the examiner's opinion, are proximately due to the migraines.   

Attention is invited to the following: May 1986 private neurological work up by Dr. Jozefowicz (noting an August 1982 neurological consult by Dr. McPhedran, in which Dr. McPhedran opined that the Veteran's migraines may be etiologically related to the strokes and that migraines were treated in service); the Veteran's long history of headaches.   

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

Note that the lack of documented treatment in service, while probative, cannot serve as the sole basis for a negative finding.  The Veteran's lay contentions must be considered and weighed in making the determination as to whether a nexus exists between service and the currently diagnosed disorders, and alternatively the exposure to herbicides.  Likewise, the mere fact that a presumption has not been established for the particular disorders at issue is not dispositive of the issue of nexus.  Consideration must still be given to the exposure.

3. Thereafter, readjudicate the claim on appeal and furnish the Veteran and his attorney a supplemental statement of the case if the matter is not resolved to the Veteran's satisfaction.  Provide an opportunity to respond before the claim is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


